Per Curiam.
Defendant was convicted in justice’s court of a violation of certain provisions of Act No. 295, Pub. Acts 1909, as amended by Act No. 78, Pub. Acts 1911 (2 Comp. Laws 1915, § 7623 et seq.). Upon a trial in the circuit court the jury rendered a verdict of not guilty under the direction of the trial judge. The action of the trial judge was in the main prompted by his view that the act was invalid. The people seek to review this action under the provisions of Act No. 159, Pub. Acts 1917.
While some equivocal language will be found in subdivision (b) of section 1 of this act, the unequivocal language found in section 3 precludes a review in this court where there has been a verdict by the jury of not guilty. The proviso of this section is as follows:
“Provided, That no writ of error shall be taken by or allowed the people of the State of Michigan in any case where there has been a verdict in favor of the defendant.”
The writ of error must be dismissed.